Citation Nr: 0725919	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for diffuse 
calcified pleural plaques (respiratory disability).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel
INTRODUCTION

The veteran had active military service from May March 1959 
to January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified at a Board hearing in September 2006, 
and submitted a wavier of RO consideration of additionally 
submitted evidence.


FINDING OF FACT

The veteran's respiratory disability has not been shown to be 
characterized by forced vital capacity (FVC) at or below 80 
percent predicted, or diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) at or 
below 80 percent predicted.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
respiratory disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6833 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  
With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in March 2005, he was afforded a formal VA 
examination to assess the existence, extent, and any possible 
etiologies of his respiratory disability.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.  

Background & Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  An evaluation of the level of disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10.  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Pursuant to Diagnostic Code 6833 asbestosis is rated 10 
percent disabling when it is characterized by FVC of 75 to 80 
percent predicted; or, DLCO (SB) of 66 to 80 percent 
predicted.  It is rated 30 percent disabling when it is 
characterized by FVC of 65 to 74 percent predicted; or, DLCO 
(SB) of 55 to 65 percent predicted.  

The Board notes that the post-bronchodilator findings from 
pulmonary function tests (PFT) are the standard in pulmonary 
assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) 
(VA assesses the pulmonary function after bronchodilation as 
these results reflect the best possible functioning of an 
individual.)

Private medical records, dated in July 1999, report pre-
bronchodilator findings from a PFT.  These results indicated 
FVC at 86 percent predicted and DLCO (SB) at 61 percent 
predicted.  Post-bronchodilator findings were not reported.  
The physician opined that the DLCO mild reduction abnormality 
was "probably more related to emphysema than underlying 
pulmonary fibrosis."  He also indicated that the PFT, 
including the FVC, was essentially normal.  

A VA examination was conducted n March 2005.  At that time, 
the veteran described experiencing ongoing shortness of 
breath with exertion, and intermittent wheezing and tightness 
when climbing steps.  The examiner reported post- 
bronchodilator findings from a PFT.  These results indicated 
FVC readings at 103 and 109.3 percent predicted.  The 
examiner opined that these findings were consistent with 
asbestos exposure, and that there was no evidence of asbestos 
related pulmonary disease.  He diagnosed the veteran as 
having diffuse calcified pleural plaques and nicotine abuse.

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).  

In light of the foregoing, the Board finds pursuant to 
Diagnostic Code 6833, an initial compensable evaluation is 
not warranted.  There is no post- bronchodilator evidence 
that the veteran's respiratory disability was shown to be 
characterized by FVC at or below 80 percent predicted or DLCO 
(SB)) at or below 80 percent predicted.  Therefore, an 
initial compensable evaluation is not warranted.  







ORDER

An initial compensable rating for respiratory disability is 
denied.



____________________________________________
Raymond F. Ferner
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


